Citation Nr: 0931105	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  95-00 161A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who had active service from April 
1969 to April 1971, and from September 1973 to October 1980.  
He had subsequent service in the Tennessee National Guard 
(from October 1987 to October 1990).  This matter is before 
the Board of Veterans' Appeals (Board) on appeal from a 
rating decision by the Department of Veterans Appeals (VA) 
Regional Office (RO) in Portland, Oregon.  The Veteran 
provided testimony at a September 1996 RO hearing.  This 
matter was before the Board in November 2005 and in August 
2008, when it was remanded for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

In the August 2008 remand, the Board specifically instructed 
the RO to arrange for the Veteran to be examined by a 
physician with the appropriate expertise to determine the 
presence and likely etiology of any headache disability.  The 
examiner was to review the Veteran's claims file in 
conjunction with the examination.  The Board finds that this 
development does not appear to have been accomplished.  In an 
October 2008 opinion, a VA physician stated that the Veteran 
was seen on only one occasion following service for headaches 
(March 2003) and opined that the Veteran's current headaches 
are unrelated to his military service.  However, the VA 
examiner failed to note that in February, March and May 1994 
(after service) the Veteran was seen by his private physician 
for complaints of headaches.  Moreover, his complaints of 
headaches were noted on VA examinations in July 1992 and 
March 1998.  Finally, the VA examiner failed to note the 
Veteran's in-service complaints of headaches in January 1978.

A remand by the Board confers on the appellant, as a matter 
of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  Given that 
the October 2008 VA opinion was apparently based on a less 
than complete review of medical evidence of record (or 
misstates what is shown therein), and therefore did not fully 
conform to the Board's remand instructions, the case must be 
returned to the RO.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should arrange for the Veteran 
to be examined by a physician with the 
appropriate expertise to determine the 
presence and likely etiology of any 
headache disability.  The Veteran should 
be properly notified of the examination 
and of the consequences of his failure to 
appear.  His claims file must be reviewed 
by the examiner in conjunction with the 
examination, and any indicated studies or 
tests should be accomplished.  All 
clinical findings should be reported in 
detail.

If a headache disability is diagnosed, 
the examiner should provide an opinion, 
based upon review of the Veteran's 
pertinent medical history and with 
consideration of sound medical 
principles, as to whether it is at least 
as likely as not (a 50% or better 
probability) that such disability is 
etiologically related to the Veteran's 
military service, to include complaints 
of headaches recorded therein.  The 
examiner should explain the rationale for 
all opinions expressed.

2.  Thereafter, the RO should 
readjudicate the issue of service 
connection for headaches.  If the claim 
remains denied, the Veteran and his 
representative should be provided an 
appropriate supplemental statement of the 
case and given the opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

